

114 S2735 IS: Protect America from Homemade Explosives Act 
U.S. Senate
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2735IN THE SENATE OF THE UNITED STATESMarch 17, 2016Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo strengthen the enforcement of explosive materials prohibitions, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protect America from Homemade Explosives Act .
		2.Explosive
			 materials prohibitions
			(a)Amendments to
 title 18Chapter 40 of title 18, United States Code, is amended—
 (1)in section 841(d), by inserting black powder substitutes, smokeless powder, after black powder,; and
 (2)in section 845(a)—
 (A)in paragraph (4), by striking and components thereof and inserting and components for use in small arms ammunition, excluding smokeless powder in quantities exceeding 50 pounds;; and
 (B)in paragraph (5), by striking black powder in quantities and inserting black powder and black powder substitutes in aggregate quantities.
 (b)Amendment to title 26Section 5861 of title 26, United States Code, is amended by striking subsection (f) and inserting the following:
				
 (f)to make, or attempt to make, a firearm in violation of the provisions of this chapter; or.